DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because the decision block in step S205 in figure 8 does not have a "yes" result.  It appears that the "no" that leads to step S208 should be replaced with "yes" based on the applicant's written description.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to this action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not 
Claim Rejections - 35 U.S.C. § 101
The following is a quotation of the appropriate paragraph of 35 U.S.C. 101 that form the basis for the rejections under this section made in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, namely an abstract idea, without significantly more. 
The Supreme Court, in Alice Corporation v. CLS Bank International, 537 U.S. 208, 216 (2014), reiterated the two-step framework previously set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012), "for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." Alice Corp., 573 U.S. at 217.  The first step in that analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts." Id. If the claims are not directed to a patent-ineligible concept; e.g., an abstract idea, the inquiry ends. Otherwise, the inquiry proceeds to the second step where the elements of the claims are considered "individually and 'as an ordered combination'" to determine whether there are additional elements that "'transform the nature of the claim' into a patent-eligible application." Id. (quoting Mayo, 566 U.S. at 79, 78).
The USPTO published revised guidance on the application of 35 U.S.C. 101.  See the USPTO's January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance 
Under the first step it is noted that claims 1-7 are directed to a method; i.e., a method for judging gas leakage.  Claims 8-14 and 1 7 are directed to a device/system for judging a gas leakage.  Therefore, the claims taken as a whole fall within one of the four statutory categories.  However, the judicial exception (abstract idea) is not integrated into a practical application.  
Claims 1-7 recite various data gathering and mathematical process steps.  Under the second step these method claim 1 require steps of acquiring concentration data, generating a first function, acquiring a change rule, generating a second function, calculating a first correlation coefficient, judging the first correlation coefficient, acquiring a third function, calculating a second correlation coefficient, judging the second correlation coefficient.  Claims 2-7 further expand on these ideas by performing additional determining, calculating, and judging steps.  These amount to mere data gathering and processing steps which are an abstract idea.    Furthermore, the claims do not recite any actual computing devices.  As such the claims appear to recite a mental process which is an abstract idea.  Even if the claims were interpreted to require computing devices they would be implemented in an ordinary, generic way, and the only 
Claims 8-14 and 17 also recite various data gathering and mathematical process steps.  Under the second step these device/system claims also require steps of acquiring concentration data, generating a first function, acquiring a change rule, generating a second function, calculating a first correlation coefficient, judging the first correlation coefficient, acquiring a third function, calculating a second correlation coefficient, judging the second correlation coefficient.  Claims 9-14 also expand on these ideas by performing additional determining, calculating, and judging steps.  These amount to mere data gathering and processing steps which are an abstract idea.    Unlike claims 1-7 the device/system claims do recite the use of an actual computing device; e.g., a processor, a memory, and/or a computer program.   As such the claims do not appear to recite a mental process.  However the a processor and memory are merely implemented in an ordinary, generic way, and the only difference is the way in which the data is collected/processed and the calculating, judging, and determining is performed.
The pending claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functionality as recognized by the court decisions listed in MPEP § 2106.05(d).  This judicial exception is not integrated into a practical application because (a) there is no significant post solution activity and/or (b) any implied or claimed processing device would involve generically programmed computer elements that do not add any meaningful limitations to the claims.  The data collection, data calculations, predicting, evaluating, etc. involve no more than obtaining data and performing mathematical operations on the collected data.  See SiRF Technology, Inc. v. ITC, 601 F.3d 1319, 1333 (Fed. Cir. 2010) ([i]n order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly; i.e., through the utilization of a computer for performing calculations).  See Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978):
"As the Court of Customs and Patent Appeals has explained "if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory." In re Richman, 563 F.2d 1026, 1030 (1977)."  See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 13501353 (2016) and Ex parte Alder et al., Appeal 2017-004809, Patent Trial and Appeal Board decision rendered 19 February 2019 (non-precedential).  Note also that independent claim 17 as well as dependent claims 7 and 14 have a step of issuing an alarm.  Official notice is taken that issuing alarms as a result of detecting or otherwise determining that a leak exists is common and notoriously old and well known. As such this step does not amount to "significantly more" post solution activity sufficient to cause the claims to not be an abstract idea.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856